Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 03/09/2020.
Claims 1-20 are pending, where claims 1, 12 and 15 are independent.
This application claims the continuation benefit under 35 U.S.C.  120 of the application number 13/523719 filed on 06/14/2018 incorporated herein. 
This application claims the priority benefit of the provisional application no. 62/818408 filed on 03/14/2019 and 62/965621 filed on 01/24/2020 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 06/10/2020 and 09/28/2020 have been filed after the filing date of the application. The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections 
Claims 19-20 are objected to because of the following informalities:  
Claim 19 recites the limitation "--- method of claim 14, wherein the energy yield information ---" in line 1. There is no "energy yield information" in claim 14. Therefore, the claim 19 is improper dependent claim.  For the purposes of examination, it will be assumed that the dependent claim 19 recites the limitation "--- method of claim 15, wherein the energy yield information ---" in line 1, because the independent claim 15 contains the limitation “energy yield information”.  
Claim 20 recites the limitation "--- method of claim 1, wherein the third party ---" in line 1. There is no " third party" in claim 1. Therefore, the claim 20 is improper dependent claim.  For the purposes of examination, it will be assumed that the dependent claim 20 recites the limitation "--- method of claim 15, wherein the third party ---" in line 1, because the independent claim 15 contains the limitation “third party”.  

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Morse, et al. (USPGPub No. 2016/0140258 A1) in view of Abido, et al. USP No. 9,590,425 B2).

		As to claims 1 and 12, Morse discloses A method for energy output evaluation of a photovoltaic (PV) system (Morse [abstract] “photovoltaic (PV) system implemented by a design automation computer system” see Fig. 1-19), comprising: 
querying a simulation application program interface (API) with PV system configuration parameters as arguments (Morse [0022-90] “design automation computer system accessed using an associated API or a data feed - receives electrical properties including, but not limited to, open-circuit voltage for the identified PV module and maximum power point tracking ranges for the identified PV inverter - retrieved from the component library” [abstract] see Fig. 1-19, accessing provides querying); 
generating a shade loss time series based on the system configuration parameters (Morse [0001-14] “determining boundary offsets in a photovoltaic (PV) system based on shadow simulations - identifying a set of obstructions wherein the set of obstructions includes a set of obstruction elevations and a set of obstruction offsets, simulating a set of shadow effects using a first coarse shadow algorithm based on the set of obstructions, refining the set of shadow effects using a second fine shadow algorithm based on the set of obstructions and the set of shadow effects, and defining a plurality of boundary of boundary offsets based on the refined set of shadow effects” [0022-90] [abstract] see Fig. 1-19, determine shadow effect from plurality of configuration provide the generation of time based shade loss); 
simulating energy output for the PV system based on the shade loss time series (Morse [0001-14] “designing and optimizing photovoltaic (PV) systems - incorporates a variety of data including location specific data, system type data, PV module data, design data, and layout data - variety of calculations and modeling tools must be used to effectively design and optimize such systems - determining boundary offsets in a photovoltaic (PV) system based on shadow simulations - identifying a set of obstructions wherein the set of obstructions includes a set of obstruction elevations and a set of obstruction offsets, simulating a set of shadow effects using a first coarse shadow algorithm based on the set of obstructions, refining the set of shadow effects using a second fine shadow algorithm based on the set of obstructions and the set of shadow effects, and defining a plurality of boundary of boundary offsets based on the refined set of shadow effects” [0022-90] [abstract] see Fig. 1-19, designing and optimizing photovoltaic (PV) systems based on shadow effect provides energy output simulation); and 

But, Morse does not explicitly teach outputting energy aggregations based on the simulation.
However, Abido discloses outputting energy aggregations based on the simulation (Abido [abstract] “photovoltaic system regenerates the output characteristics of the photovoltaic at different ambient condition with high precision under all environmental conditions - maximum power point tracking controller” [col 2-3] see Fig. 1-111, maximum power point tracking controller obviously includes total accumulated output provides optimum energy outputting aggregations).

Morse and Abido are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain PV system.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities outputting energy aggregations, as taught by Morse, and incorporating maximum power point tracking controller includes total accumulation, as taught by Abido.  

As to claim 2, the combination of Morse and Abido disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, further comprising: calculating bill savings based on the energy aggregations, a customer load profile, and applicable tariffs; and display the bill savings (Abido [col 2-3] “deregulation in electricity markets and the development of the distributed generation (DG) technologies - solar energy into electrical energy - require very little maintenance and have very low operational cost  -  long term benefits, benevolent fed in tariff initiatives - abundant, ubiquitous, sustainable, environmental friendly and free of cost” [abstract] [col 9-15] see Fig. 1-111, CPU calculates cost low operational cost provides saving and element 11110 display; the cost calculation does not involve utility invention).

As to claim 3, the combination of Morse and Abido disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, further comprising: calculating a payback period based on the energy aggregations, a customer load profile, and applicable tariffs; and display the payback period (Abido [col 2-3] “deregulation in electricity markets and the development of the distributed generation (DG) technologies - solar energy into electrical energy - require very little maintenance and have very low operational cost  -  long term benefits, benevolent fed in tariff initiatives - abundant, ubiquitous, sustainable, environmental friendly and free of cost” [abstract] [col 9-15] see Fig. 1-111, CPU calculates cost low operational cost provides saving and element 11110 display; the payback calculation does not involve utility invention).

4. The method of claim 1, wherein generating the shade loss time series further comprises: requesting weather data from a weather API corresponding to a location of the PV system (Morse [0022-90] “design automation computer system calculates the recommended string size by identifying and processing a plurality of variables -identifies a proximate weather data source (e.g., an ASHRAE station) and receives meteorological data for the geographic site based from the proximate weather station - meteorological data includes record high and record low temperatures for the geographic site - accessed using an associated API or a data feed - - maximum power point tracking ranges for the identified PV inverter - retrieved from the component library” [abstract] see Fig. 1-19).

5. The method of claim 1, wherein the shade loss time series is generated based on a trained machine learning opto-electrical shade model (Abido [col 2-3] “photovoltaic system to track the maximum power point - photovoltaic array that generates a varying DC output voltage and current depending on the weather conditions - adaptive network-based fuzzy inference maximum power point tracking controller to generate a reference voltage- adjusting the duty ratio of buck/boost converter” [col 9-15] “generalized Photovoltaic (PV) array simulator - using a stochastic optimization technique - demonstrated under partial shaded conditions and its performance verified by interfacing it with an actual power electronics converter and Maximum Power Point Tracking (MPPT)” [abstract] see Fig. 1-111, demonstrated under shaded conditions and its performance using adaptive network obviously provides machine learning opto-electrical shade model training).

6. The method of claim 5, wherein training the machine learning opto-electrical shade model further comprises: 
receiving an irradiance ratio, where in the irradiance ratio corresponds to a diffuse irradiance to plane of array irradiance ratio; receiving a shade ratio for each sub-circuit in a solar module; and generating a training dataset based on the irradiance ratio and each shade ratio (Abido [col 2-3] “photovoltaic system to track the maximum power point - photovoltaic array that generates a varying DC output voltage and current depending on the weather conditions - adaptive network-based fuzzy inference maximum power point tracking controller to generate a reference voltage- adjusting the duty ratio of buck/boost converter” [col 9-15] “generalized Photovoltaic (PV) array simulator - using a stochastic optimization technique - demonstrated under partial shaded conditions and its performance verified by interfacing it with an actual power electronics converter and Maximum Power Point Tracking (MPPT)” [abstract] see Fig. 1-111, demonstrated under shaded conditions and its performance using adaptive network obviously provides machine learning opto-electrical shade model training).

7. The method of claim 5, wherein generating the shade loss time series based on the trained machine learning opto-electrical shade model further comprises:
receiving, at the trained machine learning opto-electrical shade model, an irradiance ratio for the PV system, wherein the irradiance ratio corresponds to a diffuse irradiance to plane of array irradiance ratio, from a weather model; receiving, at the trained machine learning opto-electrical shade model, a shade ratio for each sub-circuit of a solar module in the PV system; and generating, by the trained machine learning opto-electrical shade model, a module power based on the irradiance ratio and the shade ratio for each sub-circuit of the solar module (Abido [col 2-3] “photovoltaic system to track the maximum power point - photovoltaic array that generates a varying DC output voltage and current depending on the weather conditions - adaptive network-based fuzzy inference maximum power point tracking controller to generate a reference voltage- adjusting the duty ratio of buck/boost converter” [col 9-15] “generalized Photovoltaic (PV) array simulator - using a stochastic optimization technique - demonstrated under partial shaded conditions and its performance verified by interfacing it with an actual power electronics converter and Maximum Power Point Tracking (MPPT)” [abstract] see Fig. 1-111, demonstrated under shaded conditions and its performance using adaptive network obviously provides machine learning opto-electrical shade model training).

8. The method of claim 1, wherein simulating energy output for the PV system further comprises: requesting an array layout of the PV system from a database; and triggering the simulation in response to requesting the array layout (Morse [0022-90] “design automation computer system calculates the recommended string size by identifying and processing a plurality of variables -identifies a proximate weather data source (e.g., an ASHRAE station) and receives meteorological data for the geographic site based from the proximate weather station - meteorological data includes record high and record low temperatures for the geographic site - accessed using an associated API or a data feed - - maximum power point tracking ranges for the identified PV inverter - retrieved from the component library” [abstract] see Fig. 1-19,).

9. The method of claim 1, further comprising: receiving the energy aggregations via a web-based business logic interface (Abido [abstract] “photovoltaic system regenerates the output characteristics of the photovoltaic at different ambient condition with high precision under all environmental conditions - maximum power point tracking controller” [col 2-3] [col 9-15] see Fig. 1-111, maximum power point tracking controller obviously includes total accumulated output provides optimum energy outputting aggregations).

10. The method of claim 1, wherein the PV system configuration parameters include a PV system location, a solar panel array layout, and solar cell string level shade ratios (Morse [0022-90] “design automation computer system calculates the recommended string size by identifying and processing a plurality of variables -identifies a proximate weather data source (e.g., an ASHRAE station) and receives meteorological data for the geographic site based from the proximate weather station - meteorological data includes record high and record low temperatures for the geographic site - accessed using an associated API or a data feed - - maximum power point tracking ranges for the identified PV inverter - retrieved from the component library” [abstract] see Fig. 1-19,).

11. The method of claim 10, wherein the shade loss time series is an array layout specific weather timeseries based on the PV system configuration parameters (Morse [0022-90] “design automation computer system calculates the recommended string size by identifying and processing a plurality of variables -identifies a proximate weather data source (e.g., an ASHRAE station) and receives meteorological data for the geographic site based from the proximate weather station - meteorological data includes record high and record low temperatures for the geographic site - accessed using an associated API or a data feed - - maximum power point tracking ranges for the identified PV inverter - retrieved from the component library” [0001-14] [abstract] see Fig. 1-19).

As to claim 13, the combination of Morse and Abido disclose all the limitations of the base claims as outlined above.  
The combination further discloses The one or more computer readable medium of claim 12, wherein the information processing system is a server (Abido [col61-62] “processing circuitry includes a CPU 11100 which performs the processes - as a server or computer. [abstract] [col 2-3] [col 9-15] see Fig. 1-111).

As to claim 14, the combination of Morse and Abido disclose all the limitations of the base claims as outlined above.  
The combination further discloses The one or more computer readable medium of claim 12, wherein the information processing system is a cloud-based architecture (Morse [0022-90] “users directly access the design automation computer system via any suitable interface - design automation computer system - represent a cloud-based resource available to a plurality of user devices - accessed using an associated API or a data feed - retrieved from the component library” [0001-14] [abstract] see Fig. 1-19).

As to claim 15, Morse discloses A method for energy evaluation of an energy system (Morse [abstract] “photovoltaic (PV) system implemented by a design automation computer system” see Fig. 1-19), comprising: 
receiving system configuration parameters from a third-party as a request to the API (Morse [0022-90] “users directly access the design automation computer system via any suitable interface - design automation computer system - represent a cloud-based resource available to a plurality of user devices -  - design automation computer system accessed using an associated API or a data feed - receives electrical properties including, but not limited to, open-circuit voltage for the identified PV module and maximum power point tracking ranges for the identified PV inverter - retrieved from the component library” [abstract] see Fig. 1-19, accessing provides receiving system configuration and cloud-based resources provides third party); 
passing the system configuration parameters to the energy system evaluation framework (Morse [0001-14] “determining boundary offsets in a photovoltaic (PV) system based on shadow simulations - identifying a set of obstructions wherein the set of obstructions includes a set of obstruction elevations and a set of obstruction offsets, simulating a set of shadow effects using a first coarse shadow algorithm based on the set of obstructions, refining the set of shadow effects using a second fine shadow algorithm based on the set of obstructions and the set of shadow effects, and defining a plurality of boundary of boundary offsets based on the refined set of shadow effects” [0022-90] [abstract] see Fig. 1-19, determine shadow effect from plurality of configuration provide the system configuration parameters based on shade loss); 
receiving energy yield information for an energy system based on the system configuration parameters (Morse [0001-14] “designing and optimizing photovoltaic (PV) systems - incorporates a variety of data including location specific data, system type data, PV module data, design data, and layout data - variety of calculations and modeling tools must be used to effectively design and optimize such systems - determining boundary offsets in a photovoltaic (PV) system based on shadow simulations - identifying a set of obstructions wherein the set of obstructions includes a set of obstruction elevations and a set of obstruction offsets, simulating a set of shadow effects using a first coarse shadow algorithm based on the set of obstructions, refining the set of shadow effects using a second fine shadow algorithm based on the set of obstructions and the set of shadow effects, and defining a plurality of boundary of boundary offsets based on the refined set of shadow effects” [0022-90] [abstract] see Fig. 1-19, designing and optimizing photovoltaic (PV) systems based on shadow effect provides energy yield information); and 

But, Morse does not explicitly teach outputting the energy yield information to the third-party.
However, Abido discloses outputting the energy yield information to the third-party (Abido [abstract] “photovoltaic system regenerates the output characteristics of the photovoltaic at different ambient condition with high precision under all environmental conditions - maximum power point tracking controller” [col 2-3] see Fig. 1-111, maximum power point tracking controller obviously includes total accumulated output provides optimum energy outputting aggregations).
Morse and Abido are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain PV system.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities outputting energy aggregations, as taught by Morse, and incorporating maximum power point tracking controller includes total accumulation, as taught by Abido.  

As to claim 16, the combination of Morse and Abido disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 15, further comprising: 
receiving system configuration parameters for an energy system from an Application Program Interface (API); generating a 3D site geometry based on the system configuration parameters; calculating an effective irradiance (Ee) for photovoltaic (PV) modules; (Morse [0022-90] “users directly access the design automation computer system via any suitable interface - design automation computer system - represent a cloud-based resource available to a plurality of user devices - operate in conjunction with modeling software and three-dimensional modeling software - design automation computer system export and import design files from and to such modeling software - design files imported or exported in any suitable format including a CAD format - design automation computer system accessed using an associated API or a data feed - receives electrical properties including, but not limited to, open-circuit voltage for the identified PV module and maximum power point tracking ranges for the identified PV inverter - retrieved from the component library - Shadow effects represent - the temporary or total reduction in solar irradiance at the location - integrates the set of shadow effect areas into an integrated shadow setback area” [0133-230] “design automation computer system receives - and determine suitable table placement along the defined parking row axes - receives orientation information - to have greater exposure to solar irradiance - by collecting and determining these PV layout preferences” [abstract] see Fig. 1-19, accessing provides receiving system configuration and cloud-based resources provides third party)

calculating inverter-level Maximum Power Point (P.sub.mp); adjusting the P.sub.mp to comply with grid integration requirements calculating energy yield information for the energy system; and returning the energy yield information to the API (Abido [abstract] “photovoltaic system regenerates the output characteristics of the photovoltaic at different ambient condition with high precision under all environmental conditions - maximum power point tracking controller” [col 2-3] see Fig. 1-111, maximum power point tracking controller obviously includes total accumulated output provides optimum energy outputting aggregations).

As to claim 17, the combination of Morse and Abido disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 16, wherein the Ee for each cell in PV modules across the energy system is calculated using cell shade ratios and a weather data model, the weather data model including highly localized components of irradiance and cell temperatures based on a location of the energy system (Morse [0022-90] “design automation computer system calculates the recommended string size by identifying and processing a plurality of variables -identifies a proximate weather data source (e.g., an ASHRAE station) and receives meteorological data for the geographic site based from the proximate weather station - meteorological data includes record high and record low temperatures for the geographic site - accessed using an associated API or a data feed - - maximum power point tracking ranges for the identified PV inverter - retrieved from the component library” [abstract] see Fig. 1-19).

As to claim 18, the combination of Morse and Abido disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 16, wherein the inverter-level P.sub.mp is calculated using an electrical Maximum Power Point Tracking (MPPT) model (Abido [col 2-3] “photovoltaic system to track the maximum power point - photovoltaic array that generates a varying DC output voltage and current depending on the weather conditions - adaptive network-based fuzzy inference maximum power point tracking controller to generate a reference voltage- adjusting the duty ratio of buck/boost converter” [col 9-15] “generalized Photovoltaic (PV) array simulator - using a stochastic optimization technique - demonstrated under partial shaded conditions and its performance verified by interfacing it with an actual power electronics converter and Maximum Power Point Tracking (MPPT)” [abstract] see Fig. 1-111).

As to claim 19, the combination of Morse and Abido disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim (Morse [0022-90] “users directly access the design automation computer system via any suitable interface - design automation computer system - represent a cloud-based resource available to a plurality of user devices -  shadow simulations upon completion of layout to determine how height and tilt of PV modules in the layout are shaded at a given date and time and a given sun position - creation of line-of-sight studies to use with planning or zoning - to demonstrate the periods of time - accessed using an associated API or a data feed - retrieved from the component library” [0001-14] [abstract] see Fig. 1-19).

As to claim 20, the combination of Morse and Abido disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim (Morse [0022-90] “users directly access the design automation computer system via any suitable interface - design automation computer system - represent a cloud-based resource available to a plurality of user devices - accessed using an associated API or a data feed - retrieved from the component library” [0001-14] [abstract] see Fig. 1-19, cloud-based resources provides the third party tool).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Meyers, et al. (“A Fast Parameterized Model for Predicting PV --- Shade Conditions”, IEEE, 2016 an NPL submitted in IDS) discloses an accurate modeling the performance of partially shaded PV systems.
Nguyen, et al. (“Solar PV array’s Shadow evaluation using NN ---”, IEEE, 2007 an NPL submitted in IDS) discloses a method to accurately predict the maximum output power of solar PV array under shadow condition using NN.
Morse et al. USPGPub No. 2016/0140283 discloses a method for determining PV layouy implementing design automation system,
Hoff, USP No. 9740803 B2 discloses an operational specifications of a photovoltaic plant configuration inferred through evaluation of historical measured system production data and measured solar resource data. 
Catthoor, et al. USPGPub No. 2019/0197203 A1 discloses a simulation and modeling of photovoltaic systems estimating a performance measure and/or operating parameter of a photovoltaic system configuration generating database. 
Bintz, et al. USPGPub No. 2017/0104447 A1 discloses a photovoltaic (PV) system includes module-level power electronic (MLPE) devices that produce energy includes a gateway to receive and send data to MLPE devices.
Williams, et al. USPGPub No. 2012/0310427 A1 discloses a solar power system for automatically determining issues for solar system. 
Teo, et al. USPGPub No. 2015/0069840 A1 discloses a method to control power generated by a photovoltaic array and a global maximum power point (MPP) generated by the photovoltaic array to produce an estimated voltage and tracks an output of the power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119